 

CRIMINAL COMPLAINT ~

 

 

 

United States District Court DISTRICT of ARIZONA
DOCKET NO.
United States of America
v.
Alejandro NAVARRO Mendez MAGISTRATE'S CASE NO.

DOB: xx/xx/1990

United States Citizen 1 8 - 06 138 WJ

 

 

Complaint for violation of Title 18 United States Code 922(a)(6)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about September 25, 2018, at or near Tucson, in the District of Arizona, Alejandro NAVARRO Mendez, in
connection with the acquisition of firearms, that is: one Glock model 42 .380 caliber pistol with serial number
ACWK961, and one Ruger model LCP .380 caliber pistol with serial number 372163337; from Diamondback Sports,
a licensed dealer of firearms within the meaning of Chapter 44, Title 18, United States Code; did knowingly make a
false and fictitious written statement to Diamondback Sports, which statement was intended to deceive Diamondback
Sports as to a fact material to the lawfulness of such sale of said firearms to Alejandro NAVARRO Mendez under
Chapter 44, Title 18, United States Code; in that Alejandro NAVARRO Mendez stated that he was the actual
transferee/buyer of said firearms, when in fact he was acquiring the firearms on behalf of another person; in violation
of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2). ,

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On September 26, 2018, Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) Special Agents (SA)
interviewed Alejandro NAVARRO Mendez regarding recent suspicious firearms purchases. NAVARRO stated he
had purchased two firearms from “Diamonds” (which the agents knew to be Diamondback Sports, a federally licensed
firearms dealer) on September 25, 2018. NAVARRO admitted to the agents that he purchased the firearms with the
intent to provide them to someone else. The paperwork kept in the records of Diamondback Sports in connection
with this purchase confirmed that NAVARRO purchased a Glock model 42 .380 caliber pistol with serial number
ACWK961, and a Ruger model LCP .380 caliber pistol with serial number 372163337. In completing this
paperwork, NAVARRO checked “Yes” to the question, “Are you the actual transferee/buyer of the firearm(s) listed
on this form? Warning: You are not the actual transferee/buyer if you are acquiring the firearm(s) on behalf of another
person.” NAVARRO stated to the agents that he only had the Ruger LCP in his possession. NAVARRO advised
the agents that he met a man in Mexico for whom he makes firearm purchases. NAVARRO further stated that he
has purchased twenty to thirty firearms in the past on behalf of this individual. NAVARRO stated to the agents that
he receives the money for the purchases from different people every time he purchases firearms. NAVARRO stated
he then meets different people after the purchases and delivers the firearms to them.

 

 

 

MATERIAL WITNESS(ES) IN RELATION TO THE CHARGE: N/A A
DETENTION REQUESTED SIGMA OF COMPLAINANT
Being duly sworn, | declare that the foregoing is |

true and correct to the best of my knowledge.
OEFICM, TITLE

, . , ATF Special Agent
REVIEWED by AUSA Angela W. Woolridg

Sworn to before me and subscribed in my presence.
SIGNATURE OF MAGISTRATE JUDGE DATE

0 - . October 15, 2018

 

 

 

 

   

 

 

 

1) See Federal rules of Criminal Procedure Rules 3 and 54
